Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
2.	This action is in response to the communication received December 30th, 2021.  Claims 4, 13, 19, 22, and 25-26 have been canceled. Claims 1, 10, 20, and 23 have been amended. Claims 1-3, 5-12, 14-18, 20-21, and 23-24 are presented for examination.
Application 16/333,490 is a 371 of PCT/EP2017/078172 (11/03/2017); PCT/EP2017/078172 has PRO 62/418,031 (11/04/2016).
Response to Arguments
3.	Applicant argues the references as combined do not disclose a first field indicating a cyclic shift and a second field indicating whether a DMRS configuration is an IFDMA-based DMRS configuration. 
	The Examiner respectfully disagrees.
	Ericsson discloses:

    PNG
    media_image1.png
    398
    568
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5-12, 14-18, 20-21, and 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "UL Design for Shortened TTI", 3GPP DRAFT; R1-1610008 UL DESIGN FOR SHORTENED TTI (provided by applicant, hereafter referred to as ‘Qualcomm’) . 
As for claims 1, 10, 20, 23, Qualcomm teaches a method in a network node for configuring a wireless device for multiplexing demodulation reference signals, DMRS (Page 5/3, first paragraph teaches DMRS transmission for a PUCCH method. Examiner notes that PUCCH reads on network node for configuring wireless device), during short transmission time intervals, sTTIs (Page 5/3, first paragraph teaches DMRS symbol of shortened TTI), the method comprising: generating an indication of an interleaved frequency division multiple access, IFDMA, subcarrier configuration for DMRS transmission (Page 5/3, first paragraph teaches each user is indicated the starting subcarrier and the decimation factor. Depending on the UCI payload of the user, the total number of subcarriers is determined. Each user then transmits its data in an IFDMA fashion); and transmitting to the wireless device the indication of IFDMA subcarrier configuration (Page 5/3, first paragraph teaches each user then transmits its data in an IFDMA fashion).
Qualcomm does not appear to expressly disclose the IFDMA subcarrier configuration being indicated at least by a first field indicating a cyclic shift.
However, Ericsson discloses such a feature (Section 2.2; Table 1 [Cyclic Shift field; UL DMRS with IFDMA; Even/Odd Subcarriers]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the eNB configures the UEs using different cyclic shifts to preserve orthogonality, then the transmission indicates a field indicating a cyclic shift.
The references as combined above do not explicitly disclose and a second field indicating whether a DMRS configuration is an IFDMA-based DMRS configuration. 


As for claims 2, 11, 21, 24, the references as combined above disclose all the recited subject matter in claims 1, 10, 20, 23.  However, Ericsson et al. further discloses wherein the indication of the IFDMA subcarrier configuration specifies which subcarriers are to be used for DMRS transmission. 
Ericsson discloses Cyclic Shift field; UL DMRS with IFDMA; Even/Odd Subcarriers (Section 2.2; Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the eNB configures the UEs using different cyclic shifts to preserve orthogonality, then the transmission indicates a field indicating a cyclic shift.
As for claims 3, 12, the references as combined above disclose all the recited subject matter in claims 1, 10.  However, Ericsson et al. further discloses wherein the indication of the IFDMA subcarrier configuration is contained in downlink control information, DCI. 
Ericsson discloses Cyclic Shift field; UL DMRS with IFDMA; Even/Odd Subcarriers (Section 2.2; Table 1; DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the eNB configures the UEs using different cyclic shifts to preserve orthogonality, then the transmission indicates a field indicating a cyclic shift.

Ericsson discloses Cyclic Shift field; UL DMRS with IFDMA; Even/Odd Subcarriers (Section 2.2; Table 1; DCI; DMRS w/IFDMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the eNB configures the UEs using different cyclic shifts to preserve orthogonality, then the transmission indicates a field indicating a cyclic shift.
As for claims 6, 15, Qualcomm teaches the method of claims 1, 10.
Qualcomm wherein a sTTI is one of 2 and 3 symbols duration (Page 3/3, Proposal 4 teaches a 2-Symbol shortened TTI).
As for claims 7, 16, the references as combined above disclose all the recited subject matter in claims 1, 10.  However, Ericsson et al. further discloses wherein the IFDMA has a repetition factor of 2. 
Ericsson discloses Cyclic Shift field; UL DMRS with IFDMA; Even/Odd Subcarriers (Section 2.2; Table 1; DCI; DMRS w/IFDMA; RPF-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the eNB configures the UEs using different cyclic shifts to preserve orthogonality, then the transmission indicates a field indicating a cyclic shift.


Qualcomm teaches further wherein a sTTI transmission is a short physical uplink shared channel, sPUSCH, transmission (Page 3/3, Proposal 4 teaches for 2-symbol shortened TTI sPUSCH, consider supporting DMRS for sPUSCH).
As for claims 9, 18, the references as combined above disclose all the recited subject matter in claims 1, 10.  However, Ericsson et al. further discloses determining one of whether only IFDMA-based DMRS multiplexing is used for sTTIs and whether both cyclic shift-based DMRS multiplexing and IFDMA-based DMRS multiplexing are used for sTTIs.
Ericsson discloses Cyclic Shift field; UL DMRS with IFDMA; Even/Odd Subcarriers (Section 2.2; Table 1; DCI; DMRS w/IFDMA; RPF-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the eNB configures the UEs using different cyclic shifts to preserve orthogonality, then the transmission indicates a field indicating a cyclic shift.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465